



Exhibit 10.1
EXECUTED VERSION




 
 
 
 
 



CREDIT AGREEMENT
dated as of
June 23, 2016
among
MAXIM HOLDING COMPANY LTD.
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
as Lender


 
 
 
 
 










--------------------------------------------------------------------------------






TABLE OF CONTENTS


Page


ARTICLE I
DEFINITIONS.....................................................................................................1

SECTION 1.01.
Defined
Terms    .....................................................................................................1

SECTION 1.02.
Terms
Generally................................................................................15

SECTION 1.03.
Accounting Terms;
GAAP................................................................15

SECTION 1.04.
Status of
Obligations........................................................................16

SECTION 1.05.
Interest
Rates....................................................................................16

ARTICLE II
THE CREDITS    16

SECTION 2.01.
Term
Commitment............................................................................16

SECTION 2.02.
Term
Loan.........................................................................................16

SECTION 2.03.
Funding of the Term
Loan................................................................16

SECTION 2.04.
Termination and Reduction of the Term Commitment.....................17

SECTION 2.05.
Repayment of the Term Loan; Evidence of Debt.............................17

SECTION 2.06.
Prepayment of
Loans........................................................................17

SECTION 2.07.
Fees...................................................................................................17

SECTION 2.08.
Interest    .................................................................................................................18

SECTION 2.09.
Alternate Rate of
Interest.................................................................18

SECTION 2.10.
Increased
Costs.................................................................................19

SECTION 2.11.
Break Funding
Payments..................................................................20

SECTION 2.12.
Taxes.................................................................................................20

SECTION 2.13.
Payments
Generally..........................................................................22

SECTION 2.14.
Mitigation Obligations; Replacement of Lender..............................22

SECTION 2.15.
Judgment
Currency...........................................................................23

SECTION 2.16.
Illegality............................................................................................23

ARTICLE III
REPRESENTATIONS AND
WARRANTIES....................................................24

SECTION 3.01.
Organization; Powers;
Subsidiaries..................................................24

SECTION 3.02.
Authorization;
Enforceability...........................................................24

SECTION 3.03.
Governmental Approvals; No
Conflicts...........................................24

SECTION 3.04.
Financial Condition; No Material Adverse Change.........................24

SECTION 3.05.
Properties..........................................................................................25

SECTION 3.06.
Litigation, Environmental and Labor Matters..................................25












--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)


Page


SECTION 3.07.
Compliance with
Laws.....................................................................25

SECTION 3.08.
Investment Company
Status.............................................................25

SECTION 3.09.
Taxes.................................................................................................26

SECTION 3.10.
ERISA...............................................................................................26

SECTION 3.11.
Disclosure.........................................................................................26

SECTION 3.12.
Federal Reserve
Regulations............................................................26

SECTION 3.13.
Liens.................................................................................................26

SECTION 3.14.
No
Default........................................................................................26

SECTION 3.15.
OFAC; USA PATRIOT Act; FCPA; Anti-Corruption Laws;
Sanctions..........................................................................................26

ARTICLE IV
CONDITIONS....................................................................................................27

SECTION 4.01.
Effective
Date...................................................................................27

SECTION 4.02.
Borrowing.........................................................................................28

ARTICLE V
AFFIRMATIVE
COVENANTS........................................................................28

SECTION 5.01.
Financial Statements and Other Information....................................28

SECTION 5.02.
Notices of Material
Events...............................................................29

SECTION 5.03.
Existence; Conduct of
Business.......................................................30

SECTION 5.04.
Payment of
Taxes.............................................................................30

SECTION 5.05.
Maintenance of Properties;
Insurance    .......................................................30

SECTION 5.06.
Books and Records; Inspection
Rights.............................................30

SECTION 5.07.
Compliance with Laws and Material Contractual Obligations........30

SECTION 5.08.
Use of
Proceeds................................................................................31

ARTICLE VI
NEGATIVE
COVENANTS...............................................................................31

SECTION 6.01.
Indebtedness.....................................................................................31

SECTION 6.02.
Liens.................................................................................................32

SECTION 6.03.
Fundamental Changes and Asset
Sales.............................................33

SECTION 6.04.
Transactions with
Affiliates..............................................................33

ARTICLE VII
EVENTS OF
DEFAULT....................................................................................34

ARTICLE VIII
MISCELLANEOUS..........................................................................................36

SECTION 8.01.
Notices.............................................................................................36










--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)


Page


SECTION 8.02.
Waivers;
Amendments......................................................................37

SECTION 8.03.
Expenses; Indemnity; Damage
Waiver.............................................37

SECTION 8.04.
Successors and
Assigns....................................................................38

SECTION 8.05.
Survival.............................................................................................41

SECTION 8.06.
Counterparts; Integration;
Effectiveness..........................................41

SECTION 8.07.
Severability.......................................................................................42

SECTION 8.08.
Right of
Setoff    ..................................................................................................42

SECTION 8.09.
Governing Law; Jurisdiction; Consent to Service of Process    ............42

SECTION 8.10.
WAIVER OF JURY
TRIAL.............................................................43

SECTION 8.11.
Headings...........................................................................................43

SECTION 8.12.
Confidentiality..................................................................................43

SECTION 8.13.
USA PATRIOT
ACT.........................................................................44

SECTION 8.14.
Releases of
Guarantor    ....................................................................................44

SECTION 8.15.
Interest Rate
Limitation....................................................................44

SECTION 8.16.
No Advisory or Fiduciary
Responsibility.........................................44






--------------------------------------------------------------------------------





SCHEDULES:
Schedule 2.01 - Term Commitment
Schedule 3.01 - Subsidiaries
Schedule 6.01 - Existing Indebtedness
Schedule 6.02 - Existing Liens


EXHIBITS:
Exhibit A - Form of Assignment and Assumption
Exhibit B - List of Closing Documents
Exhibit C - Form of Guaranty







--------------------------------------------------------------------------------






CREDIT AGREEMENT (this “Agreement”) dated as of June 23, 2016 among MAXIM
HOLDING COMPANY LTD. and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH, as Lender.
The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to the Term Loan, refers to the Term Loan bearing
interest at a rate determined by reference to the Alternate Base Rate.
“Act” has the meaning assigned to such term in Section 8.13.
“Adjusted LIBO Rate” means, with respect to the Term Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the sum of (i) (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Lender.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period at approximately 11:00 a.m. London time on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1%.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its affiliated companies concerning
or relating to bribery or corruption.
“Applicable Rate” means, for any day, with respect to the Term Loan, 1.05% per
annum and with respect to the ABR Term Loan, 0.00% per annum.
“Approved Fund” has the meaning assigned to such term in Section 8.04.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 8.04), and accepted by the Lender, in the form of Exhibit A
or any other form approved by the Lender.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its





--------------------------------------------------------------------------------





business appointed for it, or, in the good faith determination of the Lender,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Maxim Holding Company Ltd., an exempted company incorporated
with limited liability in the Cayman Islands.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“CFC” means an entity that is a controlled foreign corporation within the
meaning of Section 957 of the Code and with respect to which the Borrower is a
“United States Shareholder,” within the meaning of Section 951(b) of the Code.
“Change in Law” means the occurrence, after the date of this Agreement (or, with
respect to the Lender, if later, after the date on which the Lender becomes a
party to this Agreement and, with respect to any Participant, the date on which
such Participant acquires its participation), of any of the following: (a) the
adoption or taking effect of any law, rule, regulation or treaty, (b) any change
in any law, rule, regulation or treaty or in the administration, interpretation
or application thereof by any Governmental Authority, or (c) the making or
issuance of any request, rules, guideline, requirement or directive (whether or
not having the force of law) by any Governmental Authority; provided however,
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
“Code” means the Internal Revenue Code of 1986.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for income taxes paid or accrued, (iii) depreciation, (iv)
amortization, (v) extraordinary or non-recurring non-cash expenses or losses
incurred other than in the ordinary course of business, (vi) non-cash expenses
related to stock based





--------------------------------------------------------------------------------





compensation minus, to the extent included in Consolidated Net Income, (1)
interest income, (2) income tax credits and refunds (to the extent not netted
from tax expense), (3) any cash payments made during such period in respect of
items described in clauses (v) or (vi) above subsequent to the fiscal quarter in
which the relevant non-cash expenses or losses were incurred and (4)
extraordinary, unusual or non-recurring income or gains realized other than in
the ordinary course of business, all calculated for the Borrower and its
Subsidiaries in accordance with GAAP on a consolidated basis. For the purposes
of calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each such period, a “Reference Period”), (i) if at any time during
such Reference Period the Borrower or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, and (ii) if during
such Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a Pro Forma Basis as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $50,000,000; and “Material
Disposition” means any sale, transfer or disposition of property or series of
related sales, transfers, or dispositions of property that yields gross proceeds
to the Borrower or any of its Subsidiaries in excess of $50,000,000.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP). In the event that the Borrower or any
Subsidiary shall have completed a Material Acquisition or a Material Disposition
since the beginning of the relevant period, Consolidated Interest Expense shall
be determined for such period on a Pro Forma Basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded any income (or loss) of any Person other than the
Borrower or a Subsidiary, but any such income so excluded may be included in
such period or any later period to the extent of any cash dividends or
distributions actually paid in the relevant period to the Borrower or any
wholly-owned Subsidiary of the Borrower.
“Consolidated Net Worth” means, as of the date of any determination thereof, the
consolidated stockholders’ equity of the Borrower and its Subsidiaries
calculated in accordance with GAAP on a consolidated basis as of such date.
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.





--------------------------------------------------------------------------------





“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Designated Person” means any Person listed on a Sanctions List.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction located in the United States of America other than a disregarded
entity whose assets include interests in one or more Foreign Subsidiaries and a
U.S. entity substantially all of whose assets are CFCs.
“Effective Date” means June 23, 2016.
“Electronic Communication” means electronic mail, facsimile, telecopy, or other
electronic communication as reasonably agreed to by the Borrower and the Lender.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any





--------------------------------------------------------------------------------





liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to the
Lender:
(a)    income or franchise Taxes imposed on (or measured by) net income by the
United States of America, or by the jurisdiction under the laws of which the
Lender is organized or in which its principal office is located or, in the case
of the Lender, in which its applicable lending office is located, or Other
Connection Taxes;
(b)    any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction described in clause (a) above;
and
(c)    any withholding taxes imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), and any current or future regulations
promulgated thereunder, any published administrative guidance implementing such
law, or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any U.S. or non-U.S. fiscal or
regulatory legislation, rules, guidance, notes or practices adopted pursuant to
any intergovernmental agreement (and legislation enacted pursuant to such
intergovernmental agreement) entered into in connection with the implementation
of such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for





--------------------------------------------------------------------------------





such day for such transactions received by the Lender from three Federal funds
brokers of recognized standing selected by it.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, controller, secretary or a director of the Borrower.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, subject to Section 1.04.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.
“Guarantor” means Maxim Integrated Products, Inc., a corporation organized under
the laws of the State of Delaware.
“Guaranty” means that certain Guaranty dated as of the Effective Date in the
form of Exhibit C (including any and all supplements thereto) and executed by
the Guarantor, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as such pursuant to any
Environmental Law.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations, contingent or





--------------------------------------------------------------------------------





otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (i) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances and (j) all obligations of such Person
under Sale and Leaseback Transactions. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. The amount of Indebtedness of any Person for
the purposes of clause (e) above shall be deemed to be the lesser of (i) the
aggregate unpaid amount of such Indebtedness and (ii) the fair market value of
the property encumbered thereby as determined by such Person in good faith.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.
“Interest Payment Date” means (a) with respect to the ABR Term Loan, the last
day of each March, June, September and December and the Maturity Date and (b)
with respect to the Term Loan, the last day of each Interest Period.
“Interest Period” means with respect to the Term Loan, the period commencing on
the date of such Term Loan and ending on the numerically corresponding day in
the calendar month that is three months thereafter as the Borrower may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of the Term Loan shall be the date on which the Term
Loan is made.
“IRS” means the United States Internal Revenue Service.
“Lender” means the Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch and any
other Person that shall have become a Lender pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.
“LIBO Rate” means, with respect to the Term Loan for any Interest Period, the
London Interbank Offered Rate administered by the ICE Benchmark Administration
Limited (or any other Person that takes over administration of such rate)
appearing on Reuters Screen LIBOR01 Page for deposits in Dollars (or, in each
case, on any successor or substitute page of such service, or any successor to
or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the Lender
from time to time for purposes of providing quotations of interest rates
applicable to deposits in Dollars in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Dollars with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to the
Term Loan for such Interest Period shall be the rate at which deposits in
Dollars in an amount of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Lender in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period. If the LIBO Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.





--------------------------------------------------------------------------------





“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.05(e) of this Agreement, the Guaranty, each certificate or notice
delivered pursuant to Section 5.01(b) or Section 5.02 and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Lender. Any reference in this Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.
“Loan Parties” means, collectively, the Borrower and the Guarantor.
“Local Time” means New York City time.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, condition (financial or otherwise) or operations of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its payment or any other material obligations under this Agreement or (c) the
validity or enforceability of this Agreement or any and all other Loan Documents
or the rights or remedies of the Lender.
“Material Indebtedness” means Indebtedness (other than the Term Loan), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
“Material Subsidiaries” means each Subsidiary (i) which, as of the most recent
fiscal quarter of the Borrower, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01, contributed greater than five percent (5%) of Consolidated
EBITDA for such period or (ii) which contributed greater than five percent (5%)
of Consolidated Total Assets as of such date.
“Maturity Date” means June 22, 2017.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Term Loan, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of the Borrower to the Lender or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or to the
Lender or any of its Affiliates under any Swap Agreement (other than an Excluded
Swap Obligation).
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.





--------------------------------------------------------------------------------





“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Taxes (other than a connection arising from the Lender having
executed, delivered, enforced, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
or engaged in any other transaction pursuant to, or enforced, any Loan Document,
or sold or assigned an interest in any Loan Document).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.14(b)).
“Parent” means, with respect to the Lender, any Person as to which the Lender
is, directly or indirectly, a subsidiary and with respect to the Borrower, the
Guarantor.
“Participant” has the meaning assigned to such term in Section 8.04(c).
“Participant Register” has the meaning assigned to such term in Section 8.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes, assessments or governmental charges that
are not overdue for a period of more than thirty (30) days or that are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days (or if
more than thirty (30) days overdue, are unfiled and no other action has been
taken to enforce such Liens) or are being contested in compliance with Section
5.04;
(c)    (i) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and (ii) pledges and deposits in the ordinary
course of business securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Borrower or any Subsidiary;
(d)    deposits to secure the performance of bids, trade contracts (other than
for the repayment of borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations), in
each case in the ordinary course of business;
(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances
and minor title defects on real property imposed by law or arising in the
ordinary course of business, including environmental deed restrictions or
institutional controls that do not secure any monetary obligations and do not,
in the aggregate,





--------------------------------------------------------------------------------





materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Borrower or any Subsidiary;
(g)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower and its Subsidiaries, taken as a whole, or
(ii) secure any Indebtedness;
(h)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(i)    Liens (i) of a collection bank on the items in the course of collection,
(ii) attaching to commodity trading accounts or other commodities brokerage
accounts incurred in the ordinary course of business and (iii) in favor of a
banking or other financial institution arising as a matter of law encumbering
deposits or other funds maintained with a financial institution (including the
right of set off) and which are customary in the banking industry;
(j)    any interest or title of a lessor under leases entered into by the
Borrower or any Subsidiaries in the ordinary course of business and financing
statements with respect to a lessor’s right in and to personal property leased
to such Person in the ordinary course of such Person’s business other than
through a capital lease;
(k)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Subsidiaries in the ordinary course of business;
(l)    Liens deemed to exist in connection with investments and reasonable
customary initial deposits and margin deposits and similar Liens attaching to
commodity trading accounts or other brokerage accounts maintained in the
ordinary course of business and not for speculative purposes;
(m)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and the Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
Subsidiary in the ordinary course of business;
(n)    Liens solely on any cash earnest money deposits made by the Borrower or
any Subsidiaries in connection with any letter of intent or purchase agreement;
(o)    ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;
(p)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(q)    any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower or any Subsidiary;
(r)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods; and





--------------------------------------------------------------------------------





(s)    the Lien on the shares of the Borrower in favor of the Borrower created
by Article 12.1 of the Articles of Association of the Borrower.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Lender as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
“Pro Forma Basis” means, with respect to any event, that the Borrower is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to Section 5.01.
“Register” has the meaning set forth in Section 8.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.
“Sanctioned Country” means a country or territory which is at any time subject
to Sanctions.
“Sanctions” means:
(a)    economic or financial sanctions or trade embargoes imposed, administered
or enforced from time to time by (i) the U.S. government and administered by
OFAC, (ii) the United Nations Security Council, (iii) the European Union or (iv)
Her Majesty’s Treasury of the United Kingdom; and
(b)    economic or financial sanctions imposed, administered or enforced from
time to time by the U.S. State Department, the U.S. Department of Commerce or
the U.S. Department of the Treasury.
“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the U.S. government and
administered by OFAC, the U.S. State Department, the U.S. Department of Commerce
or the U.S. Department of the Treasury or the United Nations Security Council or
any similar list maintained by the European Union, any other EU Member State,
Her Majesty’s Treasury of the United Kingdom or any other U.S. government
entity, in each case as the same may be amended, supplemented or substituted
from time to time.
“SEC” means the United States Securities and Exchange Commission.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve,





--------------------------------------------------------------------------------





liquid asset, fees or similar requirements (including any marginal, special,
emergency or supplemental reserves or other requirements) established by any
central bank, monetary authority, the Board, the Financial Services Authority,
the European Central Bank or other Governmental Authority for any category of
deposits or liabilities customarily used to fund loans in the applicable
currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements shall, in the case of the
Term Loan, include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to the Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any Loan
Party the payment of which is subordinated to payment of the obligations under
the Loan Documents.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held.
“Subsidiary” means any subsidiary of the Borrower.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Term Commitment” means, with respect to the Lender, the term commitment of the
Lender to make the Term Loan hereunder. The amount of the Lender’s Term
Commitment is set forth on Schedule 2.01.
“Term Loan” means the term loan made by the Lender to the Borrower pursuant to
this Agreement.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of the Term Loan
and the use of the proceeds thereof.
“Type”, when used in reference to the Term Loan, refers to whether the rate of
interest on such Term Loan is determined by reference to the LIBO Rate or the
Alternate Base Rate.





--------------------------------------------------------------------------------





“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Lender.
SECTION 1.02.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
SECTION 1.03.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Lender that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Lender notifies the Borrower that it requests an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (iii) in a
manner such that any obligations relating to a lease that was accounted for by a
Person as an operating lease as of the Effective Date and any similar lease
entered into after the





--------------------------------------------------------------------------------





Effective Date by such Person shall be accounted for as obligations relating to
an operating lease and not as Capital Lease Obligations.
SECTION 1.04.    Status of Obligations. In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Lender to have and exercise any payment blockage or other
remedies available or potentially available to holders of senior indebtedness
under the terms of such Subordinated Indebtedness. Without limiting the
foregoing, the Obligations are hereby designated as “senior indebtedness” and as
“designated senior indebtedness” and words of similar import under and in
respect of any indenture or other agreement or instrument under which such
Subordinated Indebtedness is outstanding and are further given all such other
designations as shall be required under the terms of any such Subordinated
Indebtedness in order that the Lender may have and exercise any payment blockage
or other remedies available or potentially available to holders of senior
indebtedness under the terms of such Subordinated Indebtedness.
ARTICLE II
THE CREDITS
SECTION 2.01.    Term Commitment. Subject to the terms and conditions set forth
herein, the Lender agrees to make a Term Loan to the Borrower in Dollars on the
Effective Date in an aggregate principal amount not to exceed the Lender’s Term
Commitment. The Term Loan shall be borrowed in a single borrowing on the
Effective Date and the Term Commitment of the Lender shall terminate
concurrently with the making of the Term Loan on the Effective Date.
SECTION 2.02.    Term Loan. Amounts prepaid or repaid in respect of the Term
Loan may not be reborrowed. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, the Term Loan if the Interest Period requested with respect thereto
would end after the Maturity Date.
SECTION 2.03.    Funding of the Term Loan. The Lender shall make the Term Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds, by 12:00 noon, New York City time, to an account of
the Borrower and most recently designated by the Borrower for such purpose to
the Lender.
SECTION 2.04.    Termination and Reduction of the Term Commitment. The Term
Commitment shall be automatically and permanently reduced to $0 upon the funding
of the Term Loan to be made on the Effective Date.
SECTION 2.05.    Repayment of the Term Loan; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Lender the then unpaid principal
amount of the Term Loan on the Maturity Date in Dollars.
(b)The Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower resulting from the Term
Loan made by the Lender, including the amounts of principal and interest payable
and paid to the Lender from time to time hereunder.
(c)The Lender shall maintain accounts in which it shall record (i) the amount of
the Term Loan made hereunder and the Interest Period applicable thereto and (ii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to the Lender hereunder.





--------------------------------------------------------------------------------





(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of the Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Term Loan in accordance with the terms
of this Agreement.
(e)The Lender may request that the Term Loan made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to the Lender a promissory note payable to the order of the Lender (or, if
requested by the Lender, to the Lender and its registered assigns) and in a form
approved by the Lender. Thereafter, the Term Loan evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 8.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
SECTION 2.06.    Prepayment of Loans.
(a)The Borrower shall have the right at any time and from time to time to prepay
the Term Loan in whole or in part, subject to prior notice in accordance with
the provisions of this Section 2.06. The Borrower shall notify the Lender by
telephone (confirmed by Electronic Communication) of any prepayment hereunder
(i) in the case of prepayment of the Term Loan, not later than 11:00 a.m., Local
Time, three (3) Business Days before the date of prepayment or (ii) in the case
of prepayment of an ABR Term Loan, not later than 11:00 a.m., New York City
time, one (1) Business Day before the date of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
the Term Loan or portion thereof to be prepaid. Prepayments shall be accompanied
by (i) accrued interest to the extent required by Section 2.08 and (ii) break
funding payments pursuant to Section 2.11.
SECTION 2.07.    Fees.
(a)The Borrower shall pay to the Lender on the Effective Date an arranger fee in
an amount equal to $125,000 which may be net funded on the Effective Date.
(b)All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Lender. Fees paid shall not be refundable
under any circumstances.
SECTION 2.08.    Interest.
(a)The Term Loan shall bear interest at the Adjusted LIBO Rate for the Interest
Period in effect plus the Applicable Rate.
(b)Notwithstanding the foregoing, if any principal of or interest on the Term
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of the Term Loan, 2%
plus the rate otherwise applicable to the Term Loan as provided in the preceding
paragraph of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to the ABR Term Loan.
(c)Accrued interest on the Term Loan shall be payable in arrears on each
Interest Payment Date; provided that (i) interest accrued pursuant to paragraph
(b) of this Section shall be payable on demand and (ii) in the event of any
repayment or prepayment of the Term Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment.





--------------------------------------------------------------------------------





(d)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year). The applicable
Alternate Base Rate or LIBO Rate shall be determined by the Lender, and such
determination shall be conclusive absent manifest error.
SECTION 2.09.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period:
(a)the Lender determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the LIBO Rate for such Interest Period; or
(b)the Lender determines that the Adjusted LIBO Rate for such Interest Period
will not adequately and fairly reflect the cost to the Lender of making or
maintaining the Term Loan for such Interest Period;
then the Lender shall give notice thereof to the Borrower by telephone or
Electronic Communication as promptly as practicable thereafter and, until the
Lender notifies the Borrower that the circumstances giving rise to such notice
no longer exist, the Lender’s Term Loan shall be made as or converted into, as
the case may be, an ABR Term Loan with effect from such date.
SECTION 2.10.    Increased Costs. (a) If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by the Lender;
(ii)impose on the Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or the Term Loan made by the Lender; or
(iii)subject the Lender to any Taxes on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Other Connection Taxes on gross or net income,
profits or revenue (including value-added or similar Taxes));
and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining the Term Loan or of
maintaining its obligation to make the Term Loan or to reduce the amount of any
sum received or receivable by the Lender hereunder, whether of principal,
interest or otherwise, then the Borrower will pay to the Lender, as the case may
be, such additional amount or amounts as will compensate the Lender, as the case
may be, for such additional costs incurred or reduction suffered.
(b)If the Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on the Lender’s capital or on the capital of the Lender’s holding
company, if any, as a consequence of this Agreement or the Term Loan made by the
Lender to a level below that which the Lender or the Lender’s holding company
could have achieved but for such Change in Law (taking into consideration the
Lender’s policies and the policies of the Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to the Lender
such additional amount or amounts as will compensate the Lender or the Lender’s
holding company for any such reduction suffered.
(c)A certificate of the Lender setting forth the amount or amounts necessary to
compensate the Lender or its holding company as specified in paragraph (a) or
(b) of this Section shall be delivered to the





--------------------------------------------------------------------------------





Borrower and shall be conclusive absent manifest error. The Borrower shall pay
the Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
(d)Failure or delay on the part of the Lender to demand compensation pursuant to
this Section shall not constitute a waiver of the Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate the
Lender pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that the Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of the
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.
SECTION 2.11.    Break Funding Payments. In the event of (a) the payment of any
principal of the Term Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default or as a result
of any prepayment pursuant to Section 2.06), (b) the failure to borrow, convert,
continue or prepay the Term Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.06(a) and is revoked in accordance therewith) or (c) the assignment of the
Term Loan other than on the last day of the Interest Period applicable thereto
as a result of a request by the Borrower pursuant to Section 2.14, then, in any
such event, the Borrower shall compensate the Lender for the loss, cost and
expense attributable to such event. Such loss, cost or expense to the Lender
shall be deemed to include an amount determined by the Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of the Term Loan had such event not occurred, at the Adjusted LIBO Rate
that would have been applicable to the Term Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for the Term Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which the Lender would bid were it to bid, at the commencement of
such period, for deposits in the relevant currency of a comparable amount and
period from other banks in the eurocurrency market. A certificate of the Lender
setting forth any amount or amounts that the Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay the Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.
SECTION 2.12.    Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by any
Loan Party under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the Lender
receives the amount it would have received had no such withholding been made.
(b)Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes by any Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Lender the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Lender.





--------------------------------------------------------------------------------





(d)Indemnification by the Borrower. The Borrower shall indemnify the Lender for
any Indemnified Taxes that are paid or payable by the Lender in connection with
any Loan Document (including amounts paid or payable under this Section 2.12(d))
and any actual and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.12(d) shall be paid within ten (10) days after the Lender delivers to
the Borrower a certificate stating the amount of any Indemnified Taxes so paid
or payable by the Lender and describing the basis for the indemnification claim.
Such certificate shall be conclusive of the amount so paid or payable absent
manifest error.
(e)Status of Lender. (i) If the Lender is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document the Lender shall deliver to the Borrower, at the time or times
reasonably requested by the Borrower, such properly completed and executed
documentation reasonably requested by the Borrower as will permit such payments
to be made without, or at a reduced rate of, withholding. In addition, the
Lender, if requested by the Borrower, shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower as will enable the
Borrower to determine whether or not the Lender is subject to any withholding
(including backup withholding) or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation shall not be required
if in the Lender’s judgment such completion, execution or submission would
subject the Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of the Lender. Upon the
reasonable request of the Borrower, the Lender shall update any form or
certification previously delivered pursuant to this Section 2.12(e). If any form
or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to the Lender, the
Lender shall promptly (and in any event within ten (10) days after such
expiration, obsolescence or inaccuracy) notify the Borrower in writing of such
expiration, obsolescence or inaccuracy and update the form or certification if
it is legally eligible to do so.
ii.If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.17(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
(f)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.12 (including additional
amounts paid pursuant to this Section 2.12), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in





--------------------------------------------------------------------------------





the event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
2.12(f), in no event will any indemnified party be required to pay any amount to
any indemnifying party pursuant to this Section 2.12(f) if such payment would
place such indemnified party in a less favorable position (on a net after-Tax
basis) than such indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This Section 2.17(g) shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
which it deems confidential) to the indemnifying party or any other Person.
SECTION 2.13.    Payments Generally.
(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Section
2.10, 2.11 or 2.12, or otherwise) prior to 12:00 noon, New York City time, on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Lender, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made in Dollars to the Lender at its offices at 1221 Avenue of the
Americas, New York, New York 10020. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
(b)If at any time insufficient funds are received by and available to the Lender
to pay fully all amounts of principal, interest and fees then due hereunder,
such funds shall be applied (i) first towards payment of interest and fees then
due hereunder, and (ii) second towards payment of principal then due hereunder.
(c)The Borrower will not fund all or part of any repayment of any Obligations
out of proceeds derived from transactions which would be prohibited by Sanctions
or would otherwise cause any person to be in breach of Sanctions.
SECTION 2.14.    Mitigation Obligations; Replacement of Lender. (a) If the
Lender requests compensation under Section 2.10, or the Borrower is required to
pay any additional amount to the Lender or any Governmental Authority for the
account of the Lender pursuant to Section 2.12, then the Lender shall use
reasonable efforts to designate a different lending office for funding or
booking the Term Loan hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of the Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.10 or 2.12, as the case may be, in the
future and (ii) would not subject the Lender to any unreimbursed cost or expense
and would not otherwise be disadvantageous to the Lender. The Borrower hereby
agrees to pay all actual and reasonable costs and expenses incurred by the
Lender in connection with any such designation or assignment.
(b)If (i) the Lender requests compensation under Section 2.10, or (ii) the
Borrower is required to pay any additional amount to the Lender or any
Governmental Authority for the account of the Lender pursuant to Section 2.12,
then the Borrower may, at its sole expense and effort, upon notice to the Lender
require the Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 8.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations; provided that (i) the Borrower shall have received the prior
written consent of the Lender, which consent shall not unreasonably be withheld,
(ii) the Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loan and accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal





--------------------------------------------------------------------------------





and accrued interest and fees) or the Borrower (in the case of all other amounts
(including an amount, if any, equal to the payment which would have been due to
the Lender on the day of such replacement under Section 2.11 had the Term Loan
of the Lender been prepaid on such date rather than sold to the replacement
Lender) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 2.12, such assignment will result in a reduction in such compensation or
payments. The Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by the Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
SECTION 2.15.    Illegality. If the Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Lender or its applicable lending office to make, maintain or fund the
Term Loan when its interest rate is determined by reference to the LIBO Rate, or
to determine or charge interest rates based upon the LIBO Rate, then the Term
Loan shall thereafter bear interest for the applicable Interest Period at a rate
per annum equal to the Alternate Base Rate.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lender that:
SECTION 3.01.    Organization; Powers; Subsidiaries. Each of the Borrower and
its Subsidiaries is duly organized or incorporated, validly existing and in good
standing under the laws of the jurisdiction of its organization or
incorporation, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required. Schedule 3.01 hereto
identifies, as of the Effective Date, each Subsidiary, noting whether such
Subsidiary is a Material Subsidiary, the jurisdiction of its incorporation or
organization, as the case may be, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
Borrower and the other Subsidiaries and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class issued and outstanding as of the Effective Date.
SECTION 3.02.    Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any of the other Loan Parties or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any of the other Loan
Parties or its material assets, or give rise to a right thereunder to require
any payment to be made by the Borrower or any of the other Loan Parties, and (d)
will not result in the creation or imposition of any Lien on any asset of the
Borrower or any of the other Loan Parties.





--------------------------------------------------------------------------------





SECTION 3.04.    Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lender its consolidated balance sheet
and statements of income, stockholders equity and cash flows as of and for the
fiscal year ended June 27, 2015. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.
(b) Since June 27, 2015, there has been no material adverse change in the
business, assets, condition (financial or otherwise) or operations of the
Borrower and its Subsidiaries, taken as a whole.
SECTION 3.05.    Properties. (a) Each of the Borrower and its Material
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for (i) minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes
and (ii) other defects to title that, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.
(b) Each of the Borrower and its Material Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.    
SECTION 3.06.    Properties. (a) There are no actions, suits, proceedings or
investigations by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or that
involve this Agreement or the Transactions.
(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
(c) There are no strikes, lockouts or slowdowns against the Borrower or any of
its Subsidiaries pending or, to their knowledge, threatened other than those
that, in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.
    
SECTION 3.07. Compliance with Laws. Each of the Borrower and its Subsidiaries is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings





--------------------------------------------------------------------------------





and for which the Borrower or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so would
not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.11. Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower or
any Subsidiary to the Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken as a whole, contains any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. The
Guarantor has disclosed the Transaction contemplated by this Agreement and the
related Loan Documents to its independent auditors.
SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.
SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.
SECTION 3.14. No Default. No Default or Event of Default has occurred and is
continuing.
SECTION 3.15. OFAC; USA PATRIOT Act; FCPA; Anti-Corruption Laws; Sanctions.
(a)The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower and its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions. The Borrower and its Subsidiaries and, to the
knowledge of the Borrower, their respective directors, officers, employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.
(b)To the extent applicable, each of the Borrower and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, the International Emergency Economic Powers Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (ii) the USA PATRIOT Act.
(c)Neither the Borrower nor any of its Subsidiaries nor, to the knowledge of the
Borrower, any director, officer, employee, agent or controlled affiliate of the
Borrower or any of its Subsidiaries that will act in any capacity in connection
with or benefit from the credit facility established hereby is a Designated
Person, nor is the Borrower or any of its Subsidiaries located, organized or
resident in any country or territory that is the subject of Sanctions.
(d)No part of the proceeds of the Term Loan will be used by the Borrower (i) in
violation of Anti-Corruption Laws or applicable Sanctions or (ii) for the
purpose of financing any activities or business of or with any Designated
Person.





--------------------------------------------------------------------------------





ARTICLE IV
CONDITIONS
SECTION 4.01.Effective Date. The obligations of the Lender to make the Term Loan
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 8.02):
(a)The Lender (or its counsel) shall have received (i) from each party hereto
either (A) a counterpart of this Agreement signed on behalf of such party or (B)
written evidence satisfactory to the Lender (which may include telecopy or
Electronic Communication of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other certificates, documents, instruments and
agreements as the Lender shall reasonably request in connection with the
Transactions, all in form and substance satisfactory to the Lender and its
counsel and as further described in the list of closing documents attached as
Exhibit B.
(b)The Lender shall have received favorable written opinions (addressed to the
Lender and dated the Effective Date) of Maples and Calder, special counsel for
the Loan Parties in the Cayman Islands, and Morgan, Lewis & Bockius LLP, counsel
for the Loan Parties in New York and Delaware, covering such matters relating to
the Loan Parties, the Loan Documents or the Transactions as the Lender shall
reasonably request. The Borrower hereby requests such counsel to deliver such
opinions.
(c)The Lender shall have received (i) satisfactory unaudited consolidated
financial statements of the Borrower for the two most recent fiscal years ended
prior to the Effective Date as to which such financial statements are available,
(ii) satisfactory unaudited interim consolidated financial statements of the
Borrower for each quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are publicly available and (iii) financial
statement projections through and including the Borrower’s 2016 fiscal year,
together with such customary information as the Lender shall reasonably request
(including, without limitation, a detailed description of the assumptions used
in preparing such projections).
(d)The Lender shall have received such documents and certificates as the Lender
or its counsel may reasonably request relating to the organization, existence
and good standing of the initial Loan Parties, the authorization of the
Transactions and any other legal matters relating to such Loan Parties, the Loan
Documents or the Transactions, all in form and substance satisfactory to the
Lender and its counsel and as further described in the list of closing documents
attached as Exhibit B.
(e)The Lender shall have received a certificate, dated the Effective Date and
signed by the President, a Vice President or a Financial Officer of the
Borrower, confirming compliance with the conditions set forth in paragraphs (a)
and (b) of Section 4.02.
(f)The Lender shall have received evidence reasonably satisfactory to it that
all governmental and third party approvals necessary or, in the reasonable
discretion of the Lender, reasonably advisable in connection with the
Transactions and the continuing operations of the Borrower and its Subsidiaries
have been obtained and are in full force and effect.
(g)The Lender shall have received all fees and other amounts due and payable on
or prior to the Effective Date, which, for the avoidance of doubt, may be net
funded, including, to the extent invoiced at least one (1) Business Day prior to
the Effective Date, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.





--------------------------------------------------------------------------------





The Lender shall notify the Borrower of the Effective Date, and such notice
shall be conclusive and binding.
SECTION 4.02. Borrowing. The obligation of the Lender to make the Term Loan, is
further subject to the satisfaction of the following conditions:
(a)The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (except, to the
extent that any representation and warranty is qualified by materiality or
Material Adverse Effect, such representation and warranty shall be true and
correct in all respects) on and as of the Effective Date.
(b)At the time of and immediately after giving effect to the Term Loan, no
Default or Event of Default shall have occurred and be continuing.
ARTICLE V
AFFIRMATIVE COVENANTS
Until the Term Commitment has expired or been terminated and the principal of
and interest on the Term Loan and all fees payable hereunder shall have been
paid in full, the Borrower covenants and agrees with the Lender that:
SECTION 5.01.Financial Statements and Other Information. The Borrower will
furnish to the Lender:
(a)within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(b)concurrently with any delivery of financial statements under clause (a)
above, a certificate of a Financial Officer of the Borrower (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, and (ii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
(c)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
or distributed by the Borrower to its shareholders generally, as the case may
be; and
(d)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the Lender may
reasonably request.
Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents





--------------------------------------------------------------------------------





are filed for public availability on the SEC’s Electronic Data Gathering and
Retrieval System or other internet or intranet website, if any, to which the
Lender has access (whether a commercial, third-party website or a website
sponsored by the Lender); provided that the Borrower shall notify (which may be
by Electronic Communication) the Lender of the filing of any such documents and,
at the Lender’s reasonable request, provide to the Lender by electronic mail
electronic versions (i.e., soft copies) of such documents.
SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Lender prompt written notice of the following:
(a)the occurrence of any Default;
(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Affiliate thereof that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect;
(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and
(d)any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (a) its legal
existence and (b) the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except, in the case of clause (b), as would not be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
SECTION 5.04. Payment of Taxes. The Borrower will, and will cause each of its
Subsidiaries to, pay its Tax liabilities, which, if not paid, would result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except to the extent that failure to do so would not,
based upon the facts and circumstances existing at the time, reasonably be
expected to have a Material Adverse Effect, and (b) insure and keep insured, in
each case with reputable insurance companies, so much of its respective
properties to such an extent and against such risks, or in lieu thereof,
maintain or cause to be maintained a system or systems of self-insurance, as is
customary in the case of corporations engaged in the same or similar business or
having similar properties similarly situated.





--------------------------------------------------------------------------------





SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Material Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Material Subsidiaries to, permit any representatives
designated by the Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and (ii)
perform in all material respects its obligations under material agreements to
which it is a party, in each case except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. The Borrower shall, and shall ensure that each of its
Affiliates will, comply in all material respects with all foreign and domestic
laws, rules and regulations (including the USA Patriot Act, foreign exchange
control regulations, foreign asset control regulations and other trade-related
regulations) now or hereafter applicable to any credit extended under this
Agreement or the execution, delivery and performance of the Loan Documents by
each Loan Party party thereto.
SECTION 5.08. Use of Proceeds. The proceeds of the Term Loan will be used only
to finance the working capital needs, and for general corporate purposes, of the
Borrower and its Subsidiaries in the ordinary course of business. No part of the
proceeds of the Term Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrower shall not, and shall ensure that
none of its Affiliates will, directly or indirectly use the proceeds of the Term
Loan for any purpose which would breach the U.K. Bribery Act 2010, the United
States Foreign Corrupt Practices Act of 1977 or other similar legislation in
other jurisdictions to fund, finance or facilitate any activities, business or
transaction of or with any Designated Person or in any Sanctioned Country, or
otherwise in violation of Sanctions, as such Sanctions Lists or Sanctions are in
effect from time to time; or in any other manner that will result in the
violation of any applicable Sanctions by the Lender.
ARTICLE VI
NEGATIVE COVENANTS
Until the Term Commitment has expired or terminated and the principal of and
interest on the Term Loan and all fees payable hereunder have been paid in full,
the Borrower covenants and agrees with the Lender that:
SECTION 6.01.Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness with Indebtedness
of a similar type that does not increase the outstanding principal amount
thereof;
(b)Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;
(c)Guarantees by any Subsidiary of Indebtedness of the Borrower or any other
Subsidiary;
(d)Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any





--------------------------------------------------------------------------------





Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that the aggregate
principal amount of Indebtedness permitted by this clause (d) shall not exceed
$75,000,000 at any time outstanding;
(e)Indebtedness of any Subsidiary as an account party in respect of trade
letters of credit;
(f)Indebtedness of a Subsidiary in an aggregate outstanding principal amount not
exceeding fifteen percent (15%) of Consolidated Net Worth (determined by
reference to the most recent financial statements of the Borrower delivered
pursuant to Section 5.01(a) or, if prior to the date of the delivery of the
first financial statements to be delivered pursuant to such Section, the most
recent financial statements referred to in Section 3.04); and
(g)Indebtedness under interest rate, commodities and foreign currency exchange
protection agreements entered into in the ordinary course of business to manage
existing or anticipated risks and not for speculative purposes.
SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)Permitted Encumbrances;
(b)any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
(c)any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(d)Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness of a Loan Party or Indebtedness permitted by clause (d) of Section
6.01, (ii) such security interests and the Indebtedness secured thereby are
incurred prior to or within ninety (90) days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets and (iv) such security interests shall not apply to any
other property or assets of the Borrower or any Subsidiary; and
(e)Liens on assets of the Borrower and its Subsidiaries not otherwise permitted
above so long as the aggregate principal amount of the Indebtedness and other
obligations subject to such Liens does not at any time exceed seven and a half
percent (7.5%) of Consolidated Net Worth (determined by reference to the most
recent financial statements of the Borrower delivered pursuant to Section
5.01(a) or, if prior to the





--------------------------------------------------------------------------------





date of the delivery of the first financial statements to be delivered pursuant
to such Section, the most recent financial statements referred to in Section
3.04).
SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Borrower will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets (including pursuant to a Sale and Leaseback
Transaction), or any of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that:
(i)any Person may merge into the Borrower in a transaction in which the Borrower
is the surviving corporation;
(ii)any Subsidiary may merge into another Subsidiary;
(iii)any Subsidiary may sell, transfer, lease or otherwise dispose of its assets
to any other Subsidiary;
(iv)the Borrower and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business consistent with past
practice, (C) enter into licenses of technology in the ordinary course of
business, and (D) make any other sales, transfers, leases or dispositions that,
together with all other property of the Borrower and its Subsidiaries previously
leased, sold or disposed of as permitted by this clause (D) during any fiscal
year of the Borrower, does not exceed ten percent (10%) of Consolidated Total
Assets (determined by reference to the most recent financial statements of the
Borrower delivered pursuant to Section 5.01(a) or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to such
Section, the most recent financial statements referred to in Section 3.04); and
(v)any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lender.
(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.
SECTION 6.04. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties and (b)
transactions between or among the Borrower and its wholly owned Subsidiaries not
involving any other Affiliate.





--------------------------------------------------------------------------------





ARTICLE VII
EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:
(a)the Borrower shall fail to pay any principal of the Term Loan when it shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
(b)the Borrower shall fail to pay any interest on the Term Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days;
(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or in Article VI;
(e)the Borrower or the Guarantor, as applicable, shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article) or any other
Loan Document, and such failure shall continue unremedied for a period of thirty
(30) days after notice thereof from the Lender to the Borrower;
(f)the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest) in respect of any Material Indebtedness, when and as the
same shall become due and payable and such failure shall continue without having
been cured, waived or consented to beyond any applicable grace period;
(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
giving effect to any applicable grace periods) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower, the Guarantor or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower, the Guarantor or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;





--------------------------------------------------------------------------------





(i)the Borrower, the Guarantor or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower, the Guarantor or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;
(j)the Borrower, the Guarantor or any Material Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(k)one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Borrower, the Guarantor, any
Material Subsidiary or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower, the
Guarantor or any Subsidiary to enforce any such judgment;
(l)an ERISA Event shall have occurred that, in the opinion of the Lender, when
taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect;
(m)the Guarantor shall cease at any time to own, directly or indirectly, 100% of
the outstanding Equity Interests of the Borrower; or
(n)any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower or
the Guarantor shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Lender shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Term Commitment, and thereupon the Term Commitment
shall terminate immediately, and (ii) declare the Term Loan then outstanding to
be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Term Loan so declared to be due and
payable, together with accrued interest thereon and all fees and other
Obligations of Borrower accrued hereunder and under the other Loan Documents,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article, the Term Commitment shall automatically terminate and the
principal of the Term Loan then outstanding, together with accrued interest
thereon and all fees and other Obligations accrued hereunder and under the other
Loan Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. Upon the occurrence and during the continuance of an Event of
Default, the Lender shall, exercise any rights and remedies provided to the
Lender under the Loan Documents or at law or equity.





--------------------------------------------------------------------------------





ARTICLE VIII
MISCELLANEOUS
SECTION 8.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by Electronic Communication, as
follows:
(i)if to the Borrower, to it at 160 Rio Robles, San Jose, California 95134,
Attention: Peter Campagna (Telecopy No. (408) 601-1833; Telephone No. (408)
601-5397),
with a copy to, Attention: Mark Casper, Secretary (Telecopy No. (408) 601-1833;
Telephone No. (408) 601-5865); and
(ii)if to the Lender, to The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch, 1221 Avenue of the Americas, New York, New York 10020, Attention: Ligia
Castro (Telecopy No. (201) 413-8838),
with copies to The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, 1221
Avenue of the Americas, New York, New York 10020, Attention: Richard Ong Pho
(Telecopy No. (415) 773-2594) and Lucia Greenbatt (Telecopy No. (415) 773-2594);
(b)     Notices and other communications to the Lender hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Lender; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Lender. The Lender or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 8.02. Waivers; Amendments. (a) No failure or delay by the Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Lender
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that it would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of the Term Loan
shall not be construed as a waiver of any Default, regardless of whether the
Lender may have had notice or knowledge of such Default at the time.
(b)     Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Lender.





--------------------------------------------------------------------------------





SECTION 8.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall
reimburse the Lender, upon the presentation by Lender of a statement of
accounts, for (i) all reasonable out-of-pocket expenses incurred by the Lender,
including reasonable and documented the fees, charges and disbursements of one
counsel in the United States up to $100,000; and (ii) all reasonable out of
pocket expenses incurred by the Lender, including the reasonable and documented
fees, charges and disbursements of counsel, in connection with the enforcement
or protection of its rights in connection with this Agreement and any other Loan
Document, including its rights under this Section, or in connection with the
Loans made, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of the Term Loan.
(b)     The Borrower shall indemnify the Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) the Term Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. This Section 8.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.
(c)     To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, the Term Loan or the use of the proceeds thereof.
(d)     All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.
SECTION 8.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
the Lender may not assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of the Lender) any
legal or equitable right, remedy or claim under or by reason of this Agreement.





--------------------------------------------------------------------------------





(b)     (i) Subject to the conditions set forth in paragraph (b)(ii) below, the
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Term
Commitment and the Term Loan at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of the Borrower (provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Lender within ten (10)
Business Days after having received notice thereof); provided, further, that no
consent of the Borrower shall be required for an assignment to Lender an
Affiliate of the Lender, an Approved Fund or, if an Event of Default has
occurred and is continuing, any other assignee.
(ii)     Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment to an Affiliate of the Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Term Commitment or Term Loan, the amount of the Term Commitment or Term
Loan of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Lender) shall not be less than $5,000,000 unless the Borrower
otherwise consents, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;
(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)the Lender shall execute an Assignment and Assumption, together with a
processing and recordation fee of $3,500, such fee to be paid by the assigning
Lender or the assignee Lender or shared between such Lenders;
(D)no assignment shall be made to the Borrower or any of the Borrower’s
Affiliates or Subsidiaries;
(E)no assignment shall be made to a natural Person;
(F)the assignee shall deliver to the Lender an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower and its affiliates and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and
(G)except in the case of an assignment of all of the Term Loan hereunder, prior
to the effectiveness of any such assignment, the Lender and the Borrower shall
have entered into an amendment to this Agreement in order to accommodate
multiple lenders hereunder.
For the purposes of this Section 8.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) the Lender, (b) an Affiliate of the Lender or (c) an entity or an
Affiliate of an entity that administers or manages the Lender.
(iii)     Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee





--------------------------------------------------------------------------------





thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of the Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.10, 2.11, 2.12 and 8.03). Any
assignment or transfer by the Lender of rights or obligations under this
Agreement that does not comply with this Section 8.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.
(iv)     The Lender, acting for this purpose as a non-fiduciary agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Term Commitment of, and principal amount of
the Term Loan, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower
and the Lender shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Lender, at any reasonable time and
from time to time upon reasonable prior notice. No assignment shall be effective
unless it has been recorded in the Register as provided in this paragraph (iv).
(v)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire, the processing and recordation fee referred to in paragraph (b)
of this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Lender shall accept such Assignment and Assumption and
record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 8.03(c) the Lender shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)     The Lender may, without the consent of the Borrower, sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
the Lender’s rights and obligations under this Agreement (including all or a
portion of its Term Commitment and the Term Loan owing to it); provided that (A)
the Lender’s obligations under this Agreement shall remain unchanged; (B) the
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) the Borrower shall continue to deal
solely and directly with the Lender in connection with the Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to the
Lender sells such a participation shall provide that the Lender shall retain the
sole right to enforce this Agreement and to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that the Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 8.02(b) that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.10,
2.11 and 2.12 (subject to the requirements and limitations therein, including
the requirements under Section 2.12(e) (it being understood that the
documentation required under Section 2.12(e) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.13 and 2.14





--------------------------------------------------------------------------------





as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Sections 2.10 or 2.12, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent that such entitlement to receive a
greater payment results from a Change in Law that occurs after such Participant
acquired its applicable participation. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 8.08 as though it
were a Lender. The Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that the Lender shall not have any obligation to disclose all or any portion of
the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in the Term
Commitment, the Term Loan, or its other obligations under any this Agreement)
except to the extent that such disclosure is necessary to establish that such
Term Commitment, Term Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and the
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(d)     The Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of the
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for the Lender
as a party hereto.
SECTION 8.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of the Term Loan, regardless of
any investigation made by any other party or on its behalf and notwithstanding
that the Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on the Term Loan or any fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid and so long
as the Term Commitment has not expired or terminated. The provisions of Sections
2.10, 2.11, 2.12 and 8.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Term Loan and the Term Commitment or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.
SECTION 8.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Lender constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Lender and when the Lender shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page





--------------------------------------------------------------------------------





of this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 8.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 8.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by the Lender or Affiliate to or for the credit or
the account of the Borrower or the Guarantor against any of and all of the
Obligations held by the Lender, irrespective of whether or not the Lender shall
have made any demand under the Loan Documents and although such obligations may
be unmatured. The rights of the Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which the Lender
may have.
SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.
(c)The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 8.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS





--------------------------------------------------------------------------------





CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
SECTION 8.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 8.12. Confidentiality. The Lender agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies under
this Agreement or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the Lender on a
nonconfidential basis from a source other than the Borrower or (i) on a
confidential basis to any rating agency in connection with the Borrower or its
Subsidiaries or the credit facilities under this Agreement. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Lender on a nonconfidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
SECTION 8.13. USA PATRIOT ACT. If the Lender is subject to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) the Lender hereby notifies each Loan Party that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow the Lender
to identify such Loan Party in accordance with the Act.
SECTION 8.14. Releases of Guarantor. At such time as the principal and interest
on the Term Loan, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations under any Swap
Agreement, and other Obligations expressly stated to survive such payment and
termination) shall have been paid in full, the Term Commitment shall have been
terminated, the Guaranty





--------------------------------------------------------------------------------





and all obligations (other than those expressly stated to survive such
termination) of the Guarantor thereunder shall automatically terminate, all
without delivery of any instrument or performance of any act by any Person.
SECTION 8.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to the Term Loan, together
with all fees, charges and other amounts which are treated as interest on the
Term Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of the Term Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of the Term Loan but were not payable as
a result of the operation of this Section shall be cumulated and the interest
and Charges payable to the Lender in respect of other Term Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by the Lender.
SECTION 8.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lender are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lender, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lender and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against each of the Lender with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
[Signature Pages Follow]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or directors as of the day and
year first above written.
MAXIM HOLDING COMPANY LTD., as the Borrower




By    /s/ Mark Casper    
Name: Mark Casper
Title: Director and Secretary






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as the Lender




By    /s/ Lillian Kim    
Name: Lillian Kim
Title: Director







--------------------------------------------------------------------------------






SCHEDULE 2.01
TERM COMMITMENT
LENDER
COMMITMENT
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
$250,000,000












--------------------------------------------------------------------------------






EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Lender as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1
 
Assignor:
 
 
 
 
 
 
 
2
 
Borrower(s):
 
Maxim Holding Company Ltd.
 
 
 
 
 
3
 
Lender:
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as the lender under the
Credit Agreement
 
 
 
 
 
4
 
Credit Agreement:
 
The Credit Agreement dated as of June 23, 2016 among Maxim Holding Company Ltd.
and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Lender, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time
 
 
 
 
 
5
 
Assignee:
 
[and is an Affiliate/Approved Fund of [identify Lender]1]
 
 
 
 
 
6
 
Assigned Interest:
 
 






--------------------------------------------------------------------------------





Aggregate Amount of
Term Commitment/
Term Loan
Amount of Term Commitment/ Term Loan Assigned
Percentage Assigned of Term Commitment/Term Loan
$
$
%
$
$
%
$
$
%



Effective Date: __________________ ___, 20___ [TO BE INSERTED BY LENDER AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR


[NAME OF ASSIGNOR]




By _______________________________________    
Title:






ASSIGNEE


[NAME OF ASSIGNEE]




By _______________________________________    
Title:







--------------------------------------------------------------------------------






Consented to and Accepted:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Lender




By    ____________________________________                    
Title:




[Consented to:]3 


MAXIM HOLDING COMPANY LTD.




By    ___________________________________                    
Title:







--------------------------------------------------------------------------------






ANNEX I


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Lender, and (v) attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.
2.    Payments. From and after the Effective Date, the Lender shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
Electronic Communication shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.





--------------------------------------------------------------------------------






EXHIBIT B
LIST OF CLOSING DOCUMENTS
MAXIM HOLDING COMPANY LTD.
CREDIT FACILITIES
June 23, 2016
LIST OF CLOSING DOCUMENTS


A.    LOAN DOCUMENTS
1.
Credit Agreement (the “Credit Agreement”) by and among Maxim Holding Company
Ltd., an exempted company incorporated with limited liability in the Cayman
Islands (the “Borrower”) and the Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch as lender, evidencing a term credit facility to the Borrower from the
Lender in an initial aggregate principal amount of $250,000,000.

SCHEDULES
Schedule 2.01    -- Term Commitments
Schedule 3.01    -- Subsidiaries
Schedule 6.01    -- Existing Indebtedness
Schedule 6.02    -- Existing Liens


EXHIBITS
Exhibit A    -- Form of Assignment and Assumption
Exhibit B    -- List of Closing Documents
Exhibit C    -- Form of Guaranty
2.
[Reserved].

3.
Guaranty executed by the Guarantor (collectively with the Borrower, the “Loan
Parties”) in favor of the Lender.

B.    CORPORATE DOCUMENTS
4.
Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) or Registrar of Companies of the jurisdiction of its
organization or incorporation, since the date of the certification thereof by
such governmental entity, (ii) the By-Laws, memorandum and articles of
association or other applicable organizational document, as attached thereto, of
such Loan Party as in effect on the date of such certification, (iii)
resolutions of the Board of Directors or other governing body of such Loan Party
authorizing the execution, delivery and performance of each Loan Document to
which it is a party, and (iv) the names and true signatures of the incumbent






--------------------------------------------------------------------------------





officers or directors of each Loan Party authorized to sign the Loan Documents
to which it is a party, and (in the case of the Borrower) authorized to request
the Term Loan.
5.
Good Standing Certificate for each Loan Party from the Secretary of State or
Registrar of Companies of the jurisdiction of its organization or incorporation.

C.    OPINIONS
6.
Opinions of Maples and Calder, Cayman Islands legal counsel for the Borrower,
and Morgan, Lewis & Bockius LLP, counsel for the Loan Parties in the New York
and Delaware.

D.    CLOSING CERTIFICATES AND MISCELLANEOUS
7.
A Certificate signed by the President, a Vice President or a Financial Officer
of the Borrower certifying the following: (i) all of the representations and
warranties of the Borrower set forth in the Credit Agreement are true and
correct in all material respects and (ii) no Default or Event of Default has
occurred and is then continuing.






--------------------------------------------------------------------------------






EXHIBIT C
FORM OF GUARANTY





